DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Koizumi et al. (JP 2001196411 A), hereinafter Koizumi) in view of HAN et al. (US PG Pub 2018/0026004, hereinafter Han).
Regarding claim 1, Koizumi discloses a gold-coated silver bonding wire comprising:
a core material containing silver as a main component; and
a coating layer provided on a surface of the core material and containing gold as a main component, wherein the gold-coated silver bonding wire contains selenium (abstract).
Koizumi does not explicitly disclose the gold-coated silver bonding wire contains gold in a range of not less than 2 mass% nor more than 7 mass%, and the sulfur in a range of not less than 1 mass ppm nor more than 80 mass ppm, with respect to a total content of the bonding wire.
However, it would have been obvious to form the bonding wire with constituents within the claimed ranges, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claim 2, Koizumi discloses the entire claimed invention as noted above but does not disclose a free air ball is formed at one end of the gold-coated silver bonding wire, the free air ball has, in a cross-sectional view of the bonding wire and the free air ball, on a vertical line stretching from a midpoint of a line connecting neck portions between the wire and the ball to a position corresponding to a lowest point of the ball, a gold concentration region in a section corresponding to a position of 60% or more from the midpoint of the line connecting the neck portions.
In the same field of endeavor, figure 5F of Han discloses a gold-coated silver bonding wire comprising a free air ball is formed at one end of the gold-coated silver bonding wire, the free air ball has, in a cross-sectional view of the bonding wire and the free air ball, on a vertical line stretching from a midpoint of a line connecting neck portions between the wire and the ball to a position corresponding to a lowest point of the ball, a gold concentration region in a section corresponding to a position of 60% or more from the midpoint of the line connecting the neck portions (see figure),
one semiconductor chip (110) having at least one electrode; and
a board (120) having at least one electrode, wherein a gold-coated silver bonding wire is connected between the electrode of the semiconductor chip and the electrode of the board.
In light of such teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the bond wire of Koizumi in a device structure as taught by Han for the purpose of forming a functioning integrated circuit device.
Regarding claim 3, Koizumi does not explicitly disclose a gold concentration in the gold concentration region is 8 mass% or more with respect to a total content of the silver and the gold.
 Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claims 4-7, Koizumi discloses the entire claimed invention as noted in the above rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-HSI DAVID SUN whose telephone number is (571)270-5773.  The examiner can normally be reached on Mon-Fri 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 






/YU-HSI D SUN/            Primary Examiner, Art Unit 2895